\o^^-lS
                               ELECTRONIC RECORD




COA #      07-14-00425-CR                        OFFENSE:       31.03


           Timothy Earl Mangram v. The
STYLE:     State of Texas                        COUNTY:        Hale

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:   64th District Court


DATE: 06/30/2015                 Publish: NO     TCCASE#:       A19552-1310




                        IN THE COURT OF CRIMINAL APPEALS



         Timothy Earl Mangram v. The State
STYLE:   of Texas                                    CCA#:             lO^ft
         PRO 5E                       Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

         ?eF^^                                       JUDGE:

DATE:      /ohtfUoij-                                SIGNED:                          PC:

JUDGE:      & Majla**>-                              PUBLISH:                         DNP:




                                                                                      MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD